Citation Nr: 0723467	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  95-41 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967 and from March 1968 to March 1975.  He died in December 
1994, and the appellant is his surviving spouse.  At the time 
of death, a 100 percent disability rating for schizophrenia, 
paranoid type, had been in effect since January 1990.

In February 1995, the appellant applied for service 
connection for the cause of the veteran's death.  This claim 
was denied by the Winston-Salem, North Carolina Department of 
Veterans Appeals (VA) Regional Office (RO) in May 1995.  The 
appellant subsequently perfected an appeal of this decision, 
but the denial was confirmed in a June 1997 Board decision.  
In February 1999, however, the United States Court of Appeals 
for Veterans Claims (Court) granted a joint motion of the 
appellant's representative and the VA General Counsel to 
vacate the June 1997 decision.  

Following a July 1999 remand, the Board granted the 
appellant's claim of service connection for the cause of the 
veteran's death in an April 2001 decision.  In the same 
decision, the Board deemed moot a claim of entitlement to DIC 
under 38 U.S.C.A. § 1318, which had arisen from a March 2000 
rating decision.

Subsequently, however, the appellant's representative 
appealed this decision to the Court, insofar as the Board had 
found the claim of entitlement to DIC under 38 U.S.C.A. 
§ 1318 moot and had not granted enhanced DIC benefits under 
38 U.S.C.A. § 1311(a)(2).  The representative's brief, 
received in April 2002, indicates the argument that the Board 
failed to address all reasonably raised claims, specifically 
the appellant's eligibility for a higher rate of DIC under 38 
U.S.C.A. § 1311(a)(2). 

In a response brief dated in July 2002, the General Counsel 
moved to affirm the section 1318 determination but to 
separately remand to the Board the section 1311 issue.  
Following an August 2002 agreement from the appellant, the 
Court, in the same month, affirmed the section 1318 
determination but remanded the matter of enhanced benefits 
under 38 U.S.C.A. § 1311(a)(2) back to the Board.

Following an October 2003 remand, the Board denied the 
appellant's claim in a July 2004 decision.  The appellant 
also appealed this denial to the Court, which, in December 
2006, vacated the July 2004 Board decision and remanded the 
matter back to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 1311(a)(2), the rate of payment of DIC to 
a surviving spouse shall be increased by a certain sum (an 
enhanced rate of DIC) in the case of the death of a veteran 
who at the time of death was in receipt of or was entitled to 
receive (or but for the receipt of retired pay or retirement 
pay was entitled to receive) compensation for a service-
connected disability that was rated totally disabling for a 
continuous period of at least eight years immediately 
preceding death.  Additionally, in determining the period of 
a veteran's disability for purposes of the preceding 
sentence, only periods in which the veteran was married to 
the surviving spouse shall be considered.  Id.  See also 38 
C.F.R. § 3.5(e).

In its December 2006 decision, the Court noted that the 
Board, in its decision, declined to adjudicate whether the 
appellant was hypothetically entitled to enhanced DIC.  The 
Board cited to 38 C.F.R. § 20.1106 (2002) in reaching this 
determination.

In addressing this matter in its decision in this case, the 
Court described the history of judicial proceedings and 
legislation regarding the matter of "hypothetical 
entitlement."  In Hix v. Gober, 227 F.3d 1377, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 C.F.R. § 1311(a)(2), the implementing regulation, 
38 C.F.R. § 20.1106, did permit such hypothetical 
entitlement.  Enhanced DIC benefits were simply a supplement 
to basic DIC, accorded in the event that, at the time of 
death, the veteran "was in receipt of or was entitled to 
receive . . . compensation for a service-connected disability 
that was rated totally disabling for a continuous period of 
at least eight years immediately preceding death."  
38 U.S.C.A. § 1311(a)(2).  "Hypothetical entitlement" was 
noted to refer to the statutory "entitled to receive" 
language and was a theory of entitlement allowing VA to 
consider whether a veteran would have been entitled to 
receive benefits at a given time, regardless of whether he or 
she had applied for or been granted entitlement to them at 
that time.  See Cole v. West, 13 Vet. App. 268, 278 (1999).

Subsequently, in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I), in considering 38 C.F.R. 
§ 1318 and its similar "entitled to receive" language, the 
Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
NOVA I at 1376-77.  The Federal Circuit found that section 
1311(a) which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to section 1318, 
but that VA interpreted them differently.  NOVA I at 1379.  
Moreover, it found that the regulations implementing sections 
1311(a) and 1318 were in conflict with respect to 
interpreting those sections.  Id.

Accordingly, in NOVA 1, the Federal Circuit remanded the case 
for VA to explain the rationale for interpreting the statutes 
differently.  In response to NOVA 1, VA determined that 
sections 1311 and 1318 should be interpreted in the same way, 
that there would be no "hypothetical" determinations.  See 
67 Fed. Reg. 16,309-16,317 (April 5, 2002); National Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003) (NOVA II).  In NOVA II, the 
Federal Circuit determined that VA could bar the filing of 
new claims where none had been filed during the veteran's 
lifetime or where a claim had been denied and was not subject 
to reopening.  Id. at 1378.

Subsequently, in Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005), the Court rejected VA's suggestion that the Federal 
Circuit had cast some doubt on the "hypothetically . . . 
entitled to receive" theory.  The Court unequivocally stated 
that this theory was clearly a substantive right prior to the 
amendment of VA regulations addressed in the NOVA cases.  Id. 
at 287-88.  Accordingly, if VA were able to apply the amended 
regulation to a claim pending at the time the regulation went 
in to effect, the result would be to give the regulation 
retroactive effect and "take away a substantive right that 
existed at the time that the regulation was promulgated."  
Id. at 287.  Because the Court was "aware of no express 
authority allowing VA to make its regulations retroactive," 
the Court concluded that the prior regulations regarding 
hypothetical entitlement must apply to cases pending before 
the regulatory amendments through which VA eliminated 
consideration of hypothetical entitlement.  Id. at 290.

Given this history of the "hypothetical entitlement" 
theory, the Court, in the present case, found that the 
Board's determination that it could not consider the 
appellant's hypothetical entitlement was premised on an 
incorrect understanding of section 1311, as the claim was 
pending prior to VA's amendment of the regulation 
implementing section 1311.  The Court further noted that the 
prior regulation vested a substantive right to hypothetical 
entitlement, and the appellant was entitled to consideration 
of her hypothetical entitlement claim.  Rodriguez v. 
Nicholson, 19 Vet. App. at 287.  

In this regard, the Board has reviewed the claims file, 
notably the April 2004 Supplemental Statement of the Case 
that preceded the July 2004 Board denial, but finds that the 
RO has not, to date, given full consideration to the 
"hypothetical entitlement" theory of this claim.  Rather, 
the April 2004 Supplemental Statement of the Case largely 
addressed the question of finality in a December 1985 rating 
decision denying increased benefits.  Full consideration of 
the matters specified in the December 2006 Court order is 
essential prior to final Board action on the claim.  
38 C.F.R. §§ 19.29, 19.31.  

For all of the above reasons, this case is REMANDED for the 
following action:

1.  A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding her 
claim.  The letter must inform the 
appellant about the information and 
evidence that is necessary to 
substantiate the claim (in terms of the 
relevant laws and regulations in effect 
as of the date when the appellant's claim 
was received), notify her of the type of 
evidence that VA will seek to provide, 
inform her of the type of evidence that 
she is expected to provide, and request 
that she provide any and all relevant 
evidence currently in her possession.  

2.  Then, after ensuring the completion 
of any further necessary development, the 
appellant's claim of entitlement to DIC 
under 38 U.S.C.A. § 1311(a)(2) should be 
readjudicated, with full consideration of 
the "hypothetical entitlement" theory 
addressed in the NOVA line of cases.  If 
the determination remains unfavorable to 
the appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



